634 F.Supp.2d 1360 (2009)
NMB SINGAPORE LTD., et al., Plaintiffs,
v.
UNITED STATES, Defendant, and
The Timken Company, Defendant-Intervenor.
Slip Op. 09-82. Court No. 06-00182.
United States Court of International Trade.
August 10, 2009.

ORDER AND JUDGMENT
EVAN J. WALLACH, Judge.
Upon consideration of the Department of Commerce's ("Commerce") Final Results of Redetermination Pursuant to Court Remand ("Remand Results"), filed pursuant to this court's Order, dated April 20, 2009, remanding-in-part this case to Commerce for further proceedings consistent with the opinion of the Court of Appeals for the Federal Circuit ("CAFC") in NMB Singapore Ltd. v. United States, 557 F.3d 1316 (Fed.Cir.2009), and the corresponding mandate issued on April 13, 2009; Plaintiffs having notified the court via letter that they do not intend to file any comments with respect to the Remand Results, the court having reviewed the Remand Results and all pleadings and papers on file herein, and good cause appearing therefor, it is hereby
ORDERED ADJUDGED AND DECREED that the Remand Results are consistent with the opinion and corresponding mandate issued by the CAFC; and it is further
ORDERED that the Remand Results are AFFIRMED.